DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of  group 1 comprising claims 1 – 6 in the reply filed on 8/4/2021 is acknowledged.  The restriction requirement has been withdrawn and claims 7 – 15 have been rejoined.
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Still et al. (US 2014/0193309 A1) teach a liquid dispenser cassette comprising a dispense head assembly including dispense had dies (Abstract; ¶¶20 – 49; figures 1 and 9 – 15).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a cassette further comprising wherein at least a portion of the die is proud relative to at least one surface of the substrate.
Regarding claim 7, the cited prior art neither teaches nor fairly suggests a system for ejecting a fluid into an assay further comprising wherein a distance from a distal surface of the die relative to at least one a surface of the substrate from which the die protrudes is approximately 40 micrometers.
Regarding claim 12, the cited prior art neither teaches nor fairly suggests a cassette further comprising wherein at least a portion of the die is proud relative to at least one surface of the substrate between approximately 30 and 50 micrometers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797